UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period:	May 31, 2014 Item 1. Schedule of Investments: Putnam Global Telecommunications Fund The fund's portfolio 5/31/14 (Unaudited) COMMON STOCKS (98.2%) (a) Shares Value Diversified telecommunication services (41.4%) AT&T, Inc. 22,366 $793,322 BT Group PLC (United Kingdom) 289,007 1,923,200 Iliad SA (France) 3,244 1,036,973 Koninklijke (Royal) KPN NV (Netherlands) (NON) 232,401 858,838 Portugal Telecom SGPS SA (Portugal) 124,930 448,906 TalkTalk Telecom Group PLC (United Kingdom) 113,992 612,963 Telecom Italia SpA RSP (Italy) 1,158,928 1,106,645 Verizon Communications, Inc. 43,195 2,158,022 Ziggo NV (Netherlands) 13,478 635,414 Internet software and services (3.2%) Telecity Group PLC (United Kingdom) 62,566 745,647 IT Services (3.2%) InterXion Holding NV (Netherlands) (NON) 28,100 738,749 Media (22.9%) CBS Corp. Class B (non-voting shares) 5,800 345,738 Comcast Corp. Class A 17,483 912,613 DISH Network Corp. Class A (NON) 10,300 604,198 Liberty Global PLC Ser. C (United Kingdom) 18,100 774,680 Madison Square Garden Co. (The) Class A (NON) 9,300 510,105 Mediaset SpA (Italy) (NON) 128,129 632,615 Numericable Group SA (France) (NON) (S) 19,499 1,187,066 Time Warner Cable, Inc. 2,400 338,784 Wireless telecommunication services (27.5%) KDDI Corp. (Japan) 13,300 795,571 SoftBank Corp. (Japan) 24,700 1,797,447 T-Mobile US, Inc. (NON) 30,700 1,053,931 Vodafone Group PLC (United Kingdom) 772,030 2,711,088 Total common stocks (cost $19,365,371) SHORT-TERM INVESTMENTS (5.3%) (a) Shares Value Putnam Short Term Investment Fund 0.06% (AFF) 165,044 $165,044 Putnam Cash Collateral Pool, LLC 0.18% (d) 1,067,805 1,067,805 Total short-term investments (cost $1,232,849) TOTAL INVESTMENTS Total investments (cost $20,598,220) (b) FORWARD CURRENCY CONTRACTS at 5/31/14 (aggregate face value $14,411,772) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/17/14 $77,844 $76,982 $862 Euro Sell 6/18/14 495,218 500,030 4,812 Singapore Dollar Buy 8/20/14 42,574 42,510 64 Barclays Bank PLC Australian Dollar Buy 7/17/14 41,474 40,995 479 British Pound Sell 6/18/14 940,911 937,310 (3,601) Canadian Dollar Buy 7/17/14 129,621 126,993 2,628 Euro Buy 6/18/14 654,702 661,042 (6,340) Hong Kong Dollar Buy 8/20/14 93,744 93,755 (11) Japanese Yen Sell 8/20/14 11,396 9,931 (1,465) Singapore Dollar Buy 8/20/14 230,332 229,863 469 Swedish Krona Buy 6/18/14 121,320 125,890 (4,570) Swiss Franc Buy 6/18/14 39,872 40,234 (362) Citibank, N.A. British Pound Buy 6/18/14 48,269 47,950 319 British Pound Sell 6/18/14 48,269 48,136 (133) Danish Krone Buy 6/18/14 182,186 183,474 (1,288) Euro Sell 6/18/14 255,311 251,137 (4,174) Japanese Yen Buy 8/20/14 117,042 115,941 1,101 Japanese Yen Sell 8/20/14 117,042 117,336 294 Credit Suisse International Australian Dollar Buy 7/17/14 44,814 44,274 540 British Pound Sell 6/18/14 368,722 366,974 (1,748) Canadian Dollar Buy 7/17/14 57,395 55,028 2,367 Japanese Yen Buy 8/20/14 318,959 315,930 3,029 New Zealand Dollar Buy 7/17/14 61,249 61,519 (270) Norwegian Krone Buy 6/18/14 126,307 124,813 1,494 Swedish Krona Buy 6/18/14 160,281 166,343 (6,062) Swiss Franc Buy 6/18/14 198,578 200,361 (1,783) Deutsche Bank AG Australian Dollar Buy 7/17/14 77,937 76,994 943 British Pound Sell 6/18/14 353,471 351,471 (2,000) Canadian Dollar Buy 7/17/14 81,071 79,428 1,643 Euro Sell 6/18/14 1,307,904 1,331,370 23,466 Goldman Sachs International Euro Buy 6/18/14 439,739 443,999 (4,260) Japanese Yen Buy 8/20/14 10,404 10,304 100 Japanese Yen Sell 8/20/14 10,404 10,430 26 HSBC Bank USA, National Association British Pound Buy 6/18/14 406,097 407,914 (1,817) British Pound Sell 6/18/14 406,097 404,057 (2,040) Canadian Dollar Buy 7/17/14 48,366 47,415 951 Euro Buy 6/18/14 78,515 82,041 (3,526) JPMorgan Chase Bank N.A. Australian Dollar Buy 7/17/14 45,556 45,045 511 British Pound Sell 6/18/14 1,147,898 1,142,409 (5,489) Canadian Dollar Buy 7/17/14 63,014 61,250 1,764 Euro Buy 6/18/14 222,459 225,099 (2,640) Japanese Yen Buy 8/20/14 19,678 19,491 187 Japanese Yen Sell 8/20/14 19,678 19,727 49 Norwegian Krone Buy 6/18/14 184,621 183,372 1,249 Singapore Dollar Buy 8/20/14 236,312 236,089 223 Swedish Krona Buy 6/18/14 47,238 50,832 (3,594) Swiss Franc Buy 6/18/14 88,009 88,802 (793) State Street Bank and Trust Co. Australian Dollar Buy 7/17/14 118,112 116,726 1,386 British Pound Sell 6/18/14 771,132 767,263 (3,869) Canadian Dollar Buy 7/17/14 118,289 115,869 2,420 Euro Sell 6/18/14 1,322,762 1,337,040 14,278 Israeli Shekel Buy 7/17/14 74,158 74,120 38 Swedish Krona Buy 6/18/14 205,874 214,229 (8,355) UBS AG British Pound Sell 6/18/14 276,206 274,885 (1,321) Canadian Dollar Buy 7/17/14 159,838 156,848 2,990 Euro Buy 6/18/14 537,747 542,997 (5,250) WestPac Banking Corp. Australian Dollar Buy 7/17/14 60,030 59,348 682 British Pound Buy 6/18/14 97,712 97,194 518 Canadian Dollar Buy 7/17/14 50,208 49,199 1,009 Euro Sell 6/18/14 284,479 287,207 2,728 Japanese Yen Buy 8/20/14 8,308 8,228 80 Japanese Yen Sell 8/20/14 8,308 8,329 21 Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2013 through May 31,2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $23,132,096. (b) The aggregate identified cost on a tax basis is $20,616,896, resulting in gross unrealized appreciation and depreciation of $4,744,316 and $1,405,848, respectively, or net unrealized appreciation of $3,338,468. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $454,619 $10,307,478 $10,597,053 $277 $165,044 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $1,067,805, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $1,066,772. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $32,808 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 30.0% United Kingdom 29.6 Japan 11.3 Netherlands 9.8 France 9.7 Italy 7.6 Portugal 2.0 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $41,767 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $5,305,799 $— $— Information technology 1,484,396 — — Telecommunication services 13,339,302 2,593,018 — Total common stocks — Short-term investments 165,044 1,067,805 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,041) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $75,720 $76,761 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) $18,900,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $5,738 $3,576 $1,714 $7,430 $26,052 $126 $951 $3,983 $18,122 $2,990 $5,038 $75,720 Total Assets $5,738 $3,576 $1,714 $7,430 $26,052 $126 $951 $3,983 $18,122 $2,990 $5,038 $75,720 Liabilities: Forward currency contracts# — 16,349 5,595 9,863 2,000 4,260 7,383 12,516 12,224 6,571 — 76,761 Total Liabilities $— $16,349 $5,595 $9,863 $2,000 $4,260 $7,383 $12,516 $12,224 $6,571 $— $76,761 Total Financial and Derivative Net Assets $5,738 $(12,773) $(3,881) $(2,433) $24,052 $(4,134) $(6,432) $(8,533) $5,898 $(3,581) $5,038 $(1,041) Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— $— $— $— Net amount $5,738 $(12,773) $(3,881) $(2,433) $24,052 $(4,134) $(6,432) $(8,533) $5,898 $(3,581) $5,038 $(1,041) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2014
